UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2324


MAVELLE ABIT MBAH,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 16, 2020                                          Decided: August 25, 2020


Before AGEE, KEENAN, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Justin Markel, Senior Litigation
Counsel, Brooke M. Maurer, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mavelle Abit Mbah, a native and citizen of Cameroon, petitions for review of an

order of the Board of Immigration Appeals (Board) summarily dismissing her appeal

pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A), (E) (2020). For the reasons set forth below, we

deny the petition for review.

       The Board may summarily dismiss any appeal in which the appellant “fails to

specify the reasons for the appeal on Form EOIR-26 or Form EOIR-29 (Notices of Appeal)

or other document filed therewith;” or in which the appellant indicates “that he or she will

file a brief or statement in support of the appeal and, thereafter, does not file such brief or

statement, or reasonably explain his or her failure to do so, within the time set for filing.”

8 C.F.R. § 1003.1(d)(2)(i)(A), (E). Additionally, 8 C.F.R. § 1003.3(b) (2020) provides:

       Statement of the basis of appeal. The party taking the appeal must identify
       the reasons for the appeal in the Notice of Appeal (Form EOIR-26 or Form
       EOIR-29) or in any attachments thereto, in order to avoid summary dismissal
       pursuant to § 1003.1(d)(2)(i). The statement must specifically identify the
       findings of fact, the conclusions of law, or both, that are being challenged. If
       a question of law is presented, supporting authority must be cited. If the
       dispute is over the findings of fact, the specific facts contested must be
       identified. Where the appeal concerns discretionary relief, the appellant must
       state whether the alleged error relates to statutory grounds of eligibility or to
       the exercise of discretion and must identify the specific factual and legal
       finding or findings that are being challenged.

Id.

       Based on our review of the record, we conclude that the Board was justified in

summarily dismissing Mbah’s appeal and that no abuse of discretion occurred. See

Esponda v. U.S. Att’y Gen., 453 F.3d 1319, 1321 (11th Cir. 2006) (setting forth standard

of review). Mbah’s attachment to Form EOIR-26 consisted of five short statements, three

                                              2
of which set forth general and conclusory challenges to the IJ’s decision. Mbah did not

dispute any of the IJ’s specific factual findings or raise any legal challenges with supporting

authority. See 8 C.F.R. § 1003.3(b). The Board was “left to reconstruct the IJ proceedings,

infer factual error without knowledge of what precise error [wa]s complained of, and build

the legal analysis from only general statements of legal conclusion.” Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 821 (9th Cir. 2003).

       We further reject Mbah’s claim that the Board’s summary dismissal procedure

violated her rights to due process. We review legal issues de novo. Velasquez v. Sessions,

866 F.3d 188, 193 (4th Cir. 2017). The record reveals that Mbah received proper notice of

her obligation of apprise the Board of the bases for her appeal and that she was warned that

failure to do so could result in the summary dismissal of her appeal. Despite this warning,

she failed to set forth specific reasons for her appeal on her Form EOIR-26, file a separate

brief or statement, or otherwise provide the Board with any explanation for her failure to

provide a brief.    Under these circumstances, we conclude Mbah was “accorded an

opportunity to be heard at a meaningful time and in a meaningful manner, i.e., [to] receive

a full and fair [adjudication of her] claims.” Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir.

2002) (setting forth requirements for bringing procedural due process claim in the

immigration context).

       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                         PETITION DENIED

                                               3